Exhibit 10.1
 


AMENDMENT NO. 1
TO CREDIT AGREEMENT




AMENDMENT NO. 1 TO CREDIT AGREEMENT, dated as of April 5, 2018 (this
“Amendment”), entered into by and among CINCINNATI BELL INC., an Ohio
corporation (the “Borrower”), the undersigned guarantors (the “Guarantors”),
MORGAN STANLEY SENIOR FUNDING, INC. (“MSSF”), as administrative agent (in such
capacity, the “Administrative Agent”) and the undersigned Tranche B Term
Lenders.
 
PRELIMINARY STATEMENTS:


WHEREAS, the Borrower is party to that certain Credit Agreement dated as of
October 2, 2017 (as amended, amended and restated, supplemented, restated or
otherwise modified from time to time prior to the date hereof, the “Credit
Agreement”), by and among the Borrower, the guarantors party thereto, the
lenders party thereto, PNC Bank, National Association, as a swingline lender,
and MSSF, as administrative agent, collateral agent, a swingline lender and a
letter of credit issuer.  Capitalized terms not otherwise defined in this
Amendment have the same meanings as specified in the Credit Agreement);


WHEREAS, the Borrower, the undersigned Tranche B Term Lenders and the
Administrative Agent have agreed to amend the Credit Agreement as hereinafter
set forth; and


WHEREAS, MSSF, CoBank, ACB, PNC Capital Markets, LLC, Regions Capital Markets,
Citizens Bank, N.A., Barclays Bank PLC, Citigroup Global Markets Inc. and MUFG
Union Bank, N.A. are acting as  joint lead arrangers and joint book-running
managers for this Amendment (in such capacities, the “Lead Arrangers”).


NOW, THEREFORE, in consideration of the promises herein contained and for other
good and valuable consideration (the receipt and sufficiency of which are hereby
acknowledged), the parties hereto hereby agree as follows:


SECTION 1.   Amendments to Credit Agreement.  The Credit Agreement is, effective
as of the date hereof and subject to the satisfaction (or waiver) of the
conditions precedent set forth in Section 4, hereby amended as follows:


(a)           Section 1.01 of the Credit Agreement shall be amended by adding
the following new definitions thereto in proper alphabetical order:


“Amendment No. 1” means that certain Amendment No. 1 to Credit Agreement, dated
as of April 5, 2018, among the Borrower, the Guarantors, the Administrative
Agent and the Tranche B Term Lenders party thereto.


“Amendment No. 1 Effective Date” means the date on which all of the conditions
contained in Section 4 of Amendment No. 1 have been satisfied or waived by the
Administrative Agent.
 
 

--------------------------------------------------------------------------------

 
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.


“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


(b)           Clause (a) of the definition of “Applicable Rate” in Section 1.01
of the Credit Agreement is hereby amended and restated in its entirety as
follows:


(a)           the interest rate applicable to (i) the Tranche B Term Loans, (x)
2.25% per annum for Base Rate Loans and (y) 3.25% per annum for Eurodollar Rate
Loans and (ii) any Incremental Term Loans, the rate(s) set forth in the
applicable Incremental Facility Agreement;


(c)          The definition of “Loan Documents” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:


“Loan Documents” means this Agreement, each Note, each Letter of Credit, each
Joinder Agreement, each Incremental Facility Agreement, the Collateral
Documents, the Fee Letter, Amendment No. 1, and any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.14
of this Agreement.


(d)          Clause (a) of the definition of “Consolidated EBITDA” in Section
1.01 of the Credit Agreement is hereby amended by:



 
 I.
deleting the word “and” at the end of clause (xii) thereof, replacing “;” at the
end of clause (xiii) thereof with “; and”, and adding a new clause (xiv) as
follows:
           
(xiv) any realized or unrealized foreign currency exchange losses (including any
currency re-measurement of Indebtedness, any net loss resulting from Swap
Contracts for currency exchange risk associated with the foregoing or any other
currency related risk and any loss resulting from intercompany Indebtedness);
       
 II.
replacing the existing clause (viii) with the following (new language is
underlined):
           
(viii) cash fees, costs, expenses or charges (including, for the avoidance of
doubt, any financing or lender fees structured as original issue discount and
any other debt issuance costs) for such period (A) associated with the
Transactions, including such fees, costs, expenses or charges (including rating
agency fees and related expenses) related to this Agreement and the Loan
Documents and (B) related to any equity offering or repurchase, acquisition
(including the OnX Acquisition and the HCOM Acquisition), Investment,
disposition, recapitalization or restructuring, or the incurrence, repayment,
prepayment or repurchase of Indebtedness (including a refinancing thereof) or
any amendments, waivers or other modifications of Indebtedness (in each case,
whether or not permitted hereunder and whether or not successful);

 
 
2

--------------------------------------------------------------------------------

 
(e)          Clause (b) of the definition of “Consolidated EBITDA” in Section
1.01 of the Credit Agreement is hereby amended by deleting the word “and” at the
end of clause (vi) thereof, replacing “.” at the end of clause (vii) thereof
with “; and”, and adding a new clause (viii) as follows:



 
(viii) any realized or unrealized foreign currency exchange gains (including any
currency re-measurement of Indebtedness, any net gain resulting from Swap
Contracts for currency exchange risk associated with the foregoing or any other
currency related risk and any gain resulting from intercompany Indebtedness).



(f)           Section 2.05(a)(i)(B)(4) of the Credit Agreement is hereby amended
and restated in its entirety as follows:



 
(4) any prepayment of the Tranche B Term Loans shall be applied in the manner
directed by the Borrower; provided, that in connection with any Repricing
Transaction that is consummated in respect of all or any portion of the Tranche
B Term Loans prior to the date that is 180 days after the Amendment No. 1
Effective Date, the Borrower shall pay to the Tranche B Term Lenders a fee equal
to 1% of the aggregate principal amount of the Tranche B Term Loans prepaid or
repriced in connection with such Repricing Transaction.



(g)          Section 3.05 of the Credit Agreement is hereby amended by inserting
the following proviso at the end of clause (a):



 
provided that the Borrower shall not be required to compensate such Lender for,
and to hold such Lender harmless from, any such loss, cost or expense incurred
by it as a result of a Repricing Transaction;



(h)          Section 7.02 of the Credit Agreement is hereby amended by inserting
the following proviso at the end of clause (a):



 
provided, that such unaudited reconciliation requirement shall be satisfied by
delivery of a balance sheet and statement of income or operations and the
Borrower shall not be required to deliver statements of shareholders’ equity or
cash flows or other components of any financial statements;



(i)            Clause (g) of the first paragraph of Section 11.07 of the Credit
Agreement is hereby amended by replacing the word “or” at the end of sub-clause
(i) thereof with “,”, replacing “;” at the end of sub-clause (ii) thereof with
the word “or” and adding a new sub-clause (iii) as follows:
 
3

--------------------------------------------------------------------------------

 



 
(iii) market data collectors, similar service providers to the lending industry
and service providers to the Agents or any Lender in connection with the
administration of this Agreement, the other Loan Documents and the Commitments;

 
(j)            Section 11.24 of the Credit Agreement is hereby added to read as
follows:


11.24          Certain ERISA Matters


(a)           Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent, the Arrangers
and each of their respective Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Borrower or any other Loan Party, that at least one of
the following is and will be true:

 
    (i)    such Lender is not using “plan assets” (within the meaning of 29 CFR
§ 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Commitments,
 
   (ii)   the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
 
  (iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
 
   (iv)   such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
4

--------------------------------------------------------------------------------

(b)           In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arrangers and each of their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that:
 
           (i)      none of the Administrative Agent, the Arrangers or any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related to hereto or thereto),
 
   (ii)    the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
 
   (iii)   the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),


   (iv)   the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and


   (v)    no fee or other compensation is being paid directly to the
Administrative Agent, the Arrangers or any of their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement.


(c)            The Administrative Agent and the Arrangers hereby inform the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Letters of Credit, the Commitments and this Agreement, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
 
 
5

--------------------------------------------------------------------------------

 
SECTION 2.   Breakage.  By consenting to this Amendment, each Tranche B Term
Lender party hereto agrees not to make any claims against the Borrower pursuant
to Section 3.05 of the Credit Agreement with respect to any loss, cost or
expense that such Lender may sustain or incur thereunder as a result of this
Amendment.  It is understood that any party receiving an assignment of Tranche B
Term Loans from MSSF following the Effective Date (as defined below) shall agree
to abide by this Section 2 as part of the consideration for, and as a condition
to, such assignment.


SECTION 3.   Reference to and Effect on the Loan Documents.


(a)            On and after the Effective Date (as defined below), each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the “Credit Agreement”, shall mean and be a
reference to the Credit Agreement, as amended by this Amendment.


(b)            The Credit Agreement, as specifically amended by this Amendment,
and the other Loan Documents are, and shall continue to be, in full force and
effect, and are hereby in all respects ratified and confirmed.


(c)            Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under the Credit
Agreement or any other Loan Document, nor shall it constitute a waiver of any
provision of the Credit Agreement or any Loan Document.


(d)            The Borrower and each other Loan Party hereby (i) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under each of the Loan Documents to which it is a party, (ii)
ratifies and reaffirms each grant of a lien on, or security interest in, its
property made pursuant to the Loan Documents (including, without limitation, the
grant of security made by such Loan Party pursuant to the Security Agreements)
and confirms that such liens and security interests continue to secure the
Secured Obligations (as defined in the Security Agreements) under the Loan
Documents, including without limitation, all Secured Obligations (as defined in
each of the Security Agreements) resulting from or incurred pursuant to this
Amendment, in each case subject to the terms thereof and (iii) in the case of
each Guarantor, ratifies and reaffirms its Guaranty pursuant to the Credit
Agreement.
 
6

--------------------------------------------------------------------------------

 
(e)            This Amendment shall be deemed a Loan Document for all purposes
under the Credit Agreement.


SECTION 4.    Conditions to Effectiveness of Section 1 of the Amendment. 
Section 1 of this Amendment shall become effective as of the date on which the
following conditions shall have been satisfied (or waived) (the “Effective
Date”):


(a)            The Administrative Agent shall have received counterparts of this
Amendment duly executed by the Borrower, the Guarantors and the Tranche B Term
Lenders party hereto (which Tranche B Term Lenders shall constitute all of the
Tranche B Term Lenders under the Credit Agreement after giving effect to Section
6 below));


(b)            After giving effect to this Amendment and the transactions
contemplated hereby (i) each of the representations and warranties made by any
Loan Party in or pursuant to the Loan Documents shall be true and correct in all
material respects on and as of the Effective Date as if made on and as of such
date (except to the extent made as of a specific date, in which case such
representation and warranty shall be true and correct in all material respects
on and as of such specific date), and (ii) immediately prior to and after giving
effect to the Effective Date, no Default or Event of Default shall have occurred
and be continuing;


(c)            The Administrative Agent shall have received a favorable legal
opinion of Cravath, Swaine & Moore, LLP, special New York counsel to the Loan
Parties, in form and substance reasonably satisfactory to the Administrative
Agent;


(d)            The Administrative Agent shall have received an Officer’s
Certificate dated as of the Effective Date, stating that the conditions set
forth in clause (b) of this Section 4 have been satisfied; and


(e)            The Borrower shall have paid (or substantially concurrently with
the satisfaction of the other conditions set forth herein, on the Effective
Date, shall pay) (i) the “Arrangement Fee” set forth in the Fee Letter, dated as
of March 5, 2018, executed by the Borrower and the Lead Arrangers and (ii) all
reasonable and documented costs and expenses of the Administrative Agent in
connection with the preparation, negotiation, execution and delivery of this
Amendment (including the reasonable and documented fees, disbursements and other
charges of Shearman & Sterling LLP as counsel to the Administrative Agent).


SECTION 5.   Representations and Warranties.  The Borrower hereby represents and
warrants to the Administrative Agent that:


(a)            on and as of the Effective Date (i) it has all requisite
corporate or other power and authority to enter into and perform its obligations
under this Amendment, the Credit Agreement as amended hereby and the other Loan
Documents to which it is a party and (ii) this Amendment has been duly
authorized, executed and delivered by it; and


(b)            this Amendment, and the Credit Agreement as amended hereby,
constitute legal, valid and binding obligations of the Borrower, enforceable
against it in accordance with their respective terms, subject only to any
limitation under Laws relating to (i) bankruptcy, insolvency, reorganization,
moratorium or creditors’ rights generally and (ii) general equitable principles
including the discretion that a court may exercise in the granting of equitable
remedies.
 
 
7

--------------------------------------------------------------------------------

 

 
SECTION 6.   Replacement of Lenders.  If any Tranche B Term Lender declines or
fails to consent to this Amendment by returning an executed counterpart of this
Amendment to the Administrative Agent on, or prior to, 12:00 p.m. (noon) New
York City time, on March 14, 2018 (the “Consent Deadline”), then pursuant to and
in compliance with the terms of Sections 11.01 and 11.06 of the Credit
Agreement, such Tranche B Term Lender may be replaced and its commitments and/or
obligations purchased and assumed as of the Effective Date by either a new
Tranche B Term Lender or an existing Tranche B Term Lender who is willing to
consent to this Amendment on or prior to the Effective Date (which will also be
deemed to be the execution of an Assignment and Assumption Agreement
substantially in the form of Exhibit A attached hereto).


SECTION 7.   Costs and Expenses.  The Borrower agrees that all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent in
connection with the preparation, execution, delivery and administration,
modification and amendment of this Amendment and the other instruments and
documents to be delivered hereunder or in connection herewith (including,
without limitation, the reasonable and documented fees, charges and
disbursements of counsel for the Administrative Agent) are expenses that the
Borrower is required to reimburse pursuant to Section 11.04 of the Credit
Agreement.


SECTION 8.   Execution in Counterparts.  This Amendment may be executed in one
or more counterparts (and by different parties hereto in different
counterparts), each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Delivery by telecopier
or other electronic transmission of an executed counterpart of a signature page
to this Amendment, including by email with a .pdf copy hereof attached, shall be
effective as delivery of an original executed counterpart of this Amendment.


SECTION 9.    GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


SECTION 10.   WAIVER OF RIGHT OF TRIAL BY JURY.  EACH PARTY TO THIS AMENDMENT
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AMENDMENT, OR IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF
THEM WITH RESPECT TO THE CREDIT AGREEMENT AS AMENDED HEREBY, OR THE TRANSACTIONS
RELATED THERETO (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY TO THIS AMENDMENT (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 10.






[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






8

--------------------------------------------------------------------------------

                          IN WITNESS WHEREOF, the parties have caused this
Amendment No. 1 to Credit Agreement to be executed by their respective
authorized officers as of the date first above written.
 

 
CINCINNATI BELL INC., an Ohio Corporation,
as Borrower
         
 
By:
/s/ Joshua T. Duckworth       Name:   Joshua T. Duckworth       Title:     Vice
President of Treasury,                     Corporate Finance and Investor
Relations  


 


 
 

 




[Signature Page to Amendment No. 1 to Credit Agreement]





--------------------------------------------------------------------------------




 
CINCINNATI BELL SHARED SERVICES LLC,
an Ohio limited liability company
     
CINCINNATI BELL EXTENDED TERRITORIES LLC,
an Ohio limited liability company
     
CINCINNATI BELL ENTERTAINMENT INC.,
 an Ohio corporation
     
CINCINNATI BELL WIRELESS, LLC,
an Ohio limited liability company
     
CINCINNATI BELL TELEPHONE COMPANY LLC,
an Ohio limited liability company
     
CBTS LLC, a Delaware limited liability company
     
CBTS TECHNOLOGY SOLUTIONS LLC, a Delaware limited liability company
     
CBTS VIRGINIA LLC, a Virginia limited liability company
     
TWIN ACQUISITION CORP., a Delaware corporation
     
as Guarantors



 
 
By:
/s/ Joshua T. Duckworth       Name:   Joshua T. Duckworth       Title:     Vice
President of Treasury, Corporate                     Finance and Investor
Relations  












[Signature Page to Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

 
 

 
MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent
         
 
By:
/s/ Reagan Philipp       Name:   Reagan Philipp       Title:     Authorized
Signatory          












[Signature Page to Amendment No. 1 to Credit Agreement]







--------------------------------------------------------------------------------

 
(Tranche B Term Lender Signature Pages on file with the Administrative Agent)
 

 
[Signature Page to Amendment No. 1 to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A


FORM OF ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [the][each] Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swingline Loans included in such facilities5) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). 
 
              _______________________________
 
1.
For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.
2.
For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.
3.
Select as appropriate.
4.
Include bracketed language if there are either multiple Assignors or multiple
Assignees.
5.
Include all applicable subfacilities.

 
 

--------------------------------------------------------------------------------

 
Each such sale and assignment is without recourse to [the][any] Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by [the][any] Assignor.
 
1.
Assignor[s]:
 
           
 
     
[Assignor [is] [is not] a Defaulting Lender]
     
2.
Assignee[s]:
 
     
[for each Assignee, indicate [Lender][[Affiliate][Approved Fund] of [identify
Lender]]]
     
3.
Borrower:
Cincinnati Bell Inc., an Ohio Corporation



4.
Administrative Agent:
Morgan Stanley Senior Funding, Inc., as the Administrative Agent under the
Credit Agreement
     
5.
Credit Agreement:
Credit Agreement, dated as of October 2, 2017 (as amended, modified, restated or
supplemented from time to time, the “Credit Agreement;”), by and among
CINCINNATI BELL INC., an Ohio corporation (together with any permitted
successors and assigns, the “Borrower”), the Guarantors from time to time party
thereto, the Lenders from time to time party thereto, PNC BANK, NATIONAL
ASSOCIATION, as a Swingline Lender, and MORGAN STANLEY SENIOR FUNDING, INC., as
Administrative Agent, Collateral Agent, a Swingline Lender and an L/C Issuer

 
6.            Assigned Interest:
 
Assignor[s]6
Assignee[s]7
Facility
Assigned
Aggregate
Amount of
Commitment
for all
Lenders8
Amount of
Commitment
Assigned
Percentage
Assigned of
Commitment9
CUSIP
Number
 
   
 
             $  ________  $  ________   __________%                            
             

 
[7.            Trade Date:  __________]10
 
 
Effective Date:           , 20_ [TO BE INSERTED BY THE ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
 
 
              ___________________________
 
6.
List each Assignor, as appropriate.
7.
List each Assignee, as appropriate.
8.
Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.
9.
Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
10. To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 


--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 
ASSIGNOR
[NAME OF ASSIGNOR]
         
 
By:
        Name:         Title:              

 
 

 
ASSIGNEE
[NAME OF ASSIGNEE]
         
 
By:
        Name:         Title:              



 
 
 

--------------------------------------------------------------------------------



[Consented to and]11 Accepted:
MORGAN STANLEY SENIOR FUNDING, INC., as
Administrative Agent
   
By:
  Name:    Title:       

 


[Consented to:]12
CINCINNATI BELL INC.,
an Ohio corporation
   
By:
  Name:    Title:     


 
[Consented to:]13
 
By:
    Name:   Title:    


 
 
 
 
               
 
 
               __________________________
 
11.
To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
12.
To be added only if consent of the Borrower is required by the terms of the
Credit Agreement.
13.
To be added only if the consent of other parties (e.g. Swingline Lender, L/C
Issuer) is required by the terms of the Credit Agreement.

 

 

--------------------------------------------------------------------------------


ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


CINCINNATI BELL INC.


CREDIT AGREEMENT DATED AS OF OCTOBER 2, 2017


STANDARD TERMS AND CONDITIONS FOR


ASSIGNMENT AND ASSUMPTION


1.            Representations and Warranties.


1.1.            Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][ the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender, and (b) assumes no responsibility with respect to (i)
any statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2.            Assignee.  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
11.06(b)(iii), (v) and (vi) of the Credit Agreement (subject to such consents,
if any, as may be required under Section 11.06(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 7.01 thereof (or, prior to the first such delivery, the
financial statements referred to in Section 6.05 thereof), as applicable, and
such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee, and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
 
 

--------------------------------------------------------------------------------


 
2.            Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.  Notwithstanding the foregoing, the Administrative
Agent shall make all payments of interest, fees or other amounts paid or payable
in kind from and after the Effective Date to [the][the relevant] Assignee.


3.            General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.
 